                             Case 20-10161            Doc 2      Filed 01/27/20        Page 1 of 14



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


         In re                                                        Chapter 11

         American Blue Ribbon Holdings, LLC,                          Case No.: 20-10161 (___)

                                   Debtor. 1

         In re                                                        Chapter 11

         Legendary Baking, LLC,                                       Case No.: 20-10162 (___)

                                   Debtor.

         In re                                                        Chapter 11

         Legendary Baking Holdings, LLC,                              Case No.: 20-10163 (___)

                                   Debtor.

         In re                                                        Chapter 11

         Legendary Baking of California, LLC,                         Case No.: 20-10164 (___)

                                   Debtor.

         In re                                                        Chapter 11

         SVCC, LLC,                                                   Case No.: 20-10165 (___)

                                   Debtor.


                         DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                 AUTHORIZING AND DIRECTING THE JOINT ADMINISTRATION OF
                 RELATED CHAPTER 11 CASES FOR PROCEDURAL PURPOSES ONLY




         1
             The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
             American Blue Ribbon Holdings, LLC (1224-Del.); Legendary Baking, LLC (2615-Del.); Legendary Baking
             Holdings, LLC (2790-Del.); Legendary Baking of California, LLC (1760-Del.); and SVCC, LLC (9984-Ariz.).
             The Debtors’ address is 3038 Sidco Drive, Nashville, TN 37204.
25941360.2
                           Case 20-10161       Doc 2     Filed 01/27/20     Page 2 of 14



                American Blue Ribbon Holdings, LLC (“Blue Ribbon”), Legendary Baking, LLC

         (“Legendary Baking”), Legendary Baking Holdings, LLC (“Legendary Holdings”), Legendary

         Baking of California, LLC (“Legendary California”), and SVCC, LLC (“SVCC”), the debtors

         and debtors in possession (the “Debtors”) in the above-captioned chapter 11 cases (the “Cases”),

         hereby move the Court (the “Motion”) for entry of an order, substantially in the form attached

         hereto as Exhibit A (the “Proposed Order”), pursuant to section 105(a) of title 11 of the United

         States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), Rule 1015(b) of the Federal Rules

         of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 1015-1 of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), authorizing and directing the joint administration of the Debtors’

         related chapter 11 Cases for procedural purposes only. In support of the Motion, the Debtors

         rely on the Declaration of Kurt Schnaubelt in Support of First Day Motions (the “First Day

         Declaration”) filed substantially concurrently herewith. In further support of the Motion, the

         Debtors respectfully represent as follows:

                                                I. JURISDICTION

                1.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

         has jurisdiction over these Cases and the Motion pursuant to 28 U.S.C. §§ 157 and 1334, and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware dated as of February 29, 2012. This is a core proceeding within the meaning of

         28 U.S.C. § 157(b)(2). Venue of these Cases and the Motion in this district is proper under

         28 U.S.C. §§ 1408 and 1409.

                2.      Pursuant to Rule 9013-1(f) of the Local Rules, the Debtors consent to the Court’s

         entry of a final judgment or order with respect to the Motion if it is determined that the Court,


25941360.2



                                                          2
                           Case 20-10161        Doc 2     Filed 01/27/20     Page 3 of 14



         absent consent of the parties, cannot enter final orders or judgments consistent with Article III of

         the United States Constitution.

                3.      The statutory and legal predicates for the relief requested herein are section 105(a)

         of the Bankruptcy Code, Bankruptcy Rule 1015, and Local Rule 1015-1.

                                                II. BACKGROUND

                4.      On the date hereof (the “Petition Date”), each of the Debtors commenced a

         voluntary case under chapter 11 of the Bankruptcy Code.

                5.      The Debtors are authorized to continue to operate their business and manage their

         property as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         No trustee or examiner has been requested or appointed in the Cases and no statutory committee

         has been appointed yet by the Office of the United States Trustee for the District of Delaware

         (the “U.S. Trustee”).

                6.      The Debtors’ business consists of three brands: (i) Village Inn, (ii) Bakers Square,

         and (iii) Legendary Baking. Founded in 1958 and 1969, respectively, Village Inn and Bakers

         Square are full-service sit-down family dining restaurant concepts (together, the “Family Dining

         Business”) that feature a variety of menu items for all meal periods. As of the Petition Date, in

         connection with the Family Dining Business, the Debtors operate 97 restaurants in 13 states,

         franchise 84 Village Inn restaurants, and maintain an e-commerce presence as well.

                7.      Legendary Baking is the Debtors’ manufacturing operation that produces pies in

         two Debtor-owned production facilities. Legendary Baking provides those pies to the Family

         Dining Business for sale in Village Inn and Bakers Square restaurants while also selling pies to

         other restaurants, independent bakers, and customers. In connection therewith, the Debtors own

         and operate two bakery facilities located in Oak Forest, Illinois and Chaska, Minnesota, and

         lease a cold storage distribution center located in Chicago, Illinois.
25941360.2



                                                           3
                           Case 20-10161        Doc 2     Filed 01/27/20     Page 4 of 14



                8.      The Debtors’ revenues are primarily derived from restaurant sales, bakery

         operations, and franchise fees and sales royalties. As discussed in detail in the First Day

         Declaration, in the ordinary course of business, the Debtors engage in certain affiliate

         transactions with their non-debtor parent, ABRH, LLC (“ABRH”), including relying on

         employees provided by ABRH via a contract staffing arrangement, as well as on numerous

         support services that are provided by ABRH and shared among the Debtors’ businesses and

         non-debtor affiliates’ restaurant brands.

                9.      Several factors contributed to the Debtors’ financial distress and subsequent

         bankruptcy filings, including (i) increased competition in the restaurant business, (ii) continuing

         margin pressure from rising labor costs (especially in states with many Debtor restaurants),

         (iii) an increasing number of unprofitable restaurants (including due to unfavorable locations and

         high occupancy costs), (iv) an overall decline in foot traffic in the restaurant industry, and

         (v) despite a positive turn in 2019, financial performance of Legendary Baking.

                10.     As a result of the foregoing, the Debtors have sustained losses of approximately

         $11 million in fiscal year 2018 and approximately $7 million in fiscal year 2019. The Debtors

         were able to cover those losses using certain one-time cash flow sources and funding by ABRH

         and other non-debtor affiliates, but projections for fiscal year 2020 indicate continued losses,

         which ABRH and the Debtors’ other affiliate companies are no longer willing to fund.

                11.     To reduce losses, shortly before the Petition Date the Debtors ceased operations at

         33 underperforming restaurants (in addition to 17 locations that had closed in the past two years)

         and executed a reduction-in-force of approximately 1,100 individuals. However, despite those

         measures, in the absence of continued funding by ABRH or otherwise, the Debtors projected that

         they would face a liquidity crisis on or about the Petition Date. Accordingly, in an effort to avert


25941360.2



                                                           4
                              Case 20-10161           Doc 2       Filed 01/27/20         Page 5 of 14



         continued losses and avoid further deterioration of the businesses, the Debtors have filed these

         Cases to (i) explore strategic options while under the protection of the Bankruptcy Code,

         including through focusing the Family Dining Business on the remaining store locations; and

         (ii) obtain postpetition financing that will provide sufficient liquidity for the Debtors to fund their

         operations during these Cases.

                 12.      To meet those objectives, the Debtors and their non-debtor affiliate Cannae

         Holdings, Inc. (“Cannae”) agreed on that certain Senior Secured, Superpriority Debtor-in-

         Possession Credit Agreement that provides for a senior secured credit facility (the “DIP

         Facility”) of up to $20 million, which should permit the Debtors to meet their obligations in

         these Cases.

                 13.      The detailed factual background relating to the Debtors and the commencement of

         these Cases is set forth in the First Day Declaration.

                                                 III. RELIEF REQUESTED

                 14.      By this Motion, the Debtors seek entry of the Proposed Order authorizing and

         directing the joint administration of their Cases for procedural purposes only. The Debtors also

         request that the caption of their Cases be modified to reflect their joint administration as follows:

                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


         In re                                                             Chapter 11

         AMERICAN BLUE RIBBON HOLDINGS, LLC,                               Case No.: 20-10161 (___)
         a Delaware limited liability company, et al.,1
                                                                           (Jointly Administered)
                                    Debtors.


         1
             The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
             American Blue Ribbon Holdings, LLC (1224 Del.); Legendary Baking, LLC (2615 Del.); Legendary Baking

25941360.2



                                                                   5
                            Case 20-10161         Doc 2      Filed 01/27/20       Page 6 of 14



             Holdings, LLC (2790 Del.); Legendary Baking of California, LLC (1760 Del.); and SVCC, LLC (9984 Ariz.).
             The Debtors’ address is 3038 Sidco Drive, Nashville, TN 37204.

                 15.     In addition, the Debtors request that the Court establish a joint docket and file for

         these Cases, and direct the Clerk of the Court (the “Clerk”) to make a notation substantially

         similar to the following on the docket of each Debtor:

                         An order has been entered in this case directing the joint
                         administration of the chapter 11 cases of American Blue Ribbon
                         Holdings, LLC, Legendary Baking, LLC, Legendary Baking
                         Holdings, LLC, Legendary Baking of California, LLC,
                         SVCC, LLC. The docket in the chapter 11 case of American Blue
                         Ribbon Holdings, LLC, Case No. 20-10161 (___), should be
                         consulted for all matters affecting this case.

                 16.     Finally, the Debtors request that the Court permit use of a combined service list

         and combined notices.

                                               IV. BASIS FOR RELIEF

                 17.     Bankruptcy Rule 1015(b) provides that if two or more petitions are pending in the

         same court by or against a debtor and an affiliate, joint administration is permissible. Fed. R.

         Bankr. P. 1015(b). Additionally, Local Rule 1015-1 permits entry of such an order without

         notice or a hearing if the Debtors demonstrate that such treatment is warranted.

                 18.     Bankruptcy Rule 1015 promotes the efficient and economical administration of

         affiliated debtors’ related cases, while also ensuring that individual creditors’ rights are not

         unduly prejudiced. In re Brookhollow Assocs., 435 F. Supp. 763, 766 (D. Mass. 1977) (joint

         administration “help[s] the bankruptcy court to administer economically and efficiently different

         estates with substantial interests in common”), aff’d, 575 F.2d 1003 (1st Cir. 1978); In re

         Parkway Calabasas, Ltd., 89 B.R. 832, 836 (Bankr. C.D. Cal. 1988) (“The purpose of joint

         administration is to make case administration easier and less expensive than in separate cases,

         without affecting the substantive rights of creditors ….”). As stated in the Official Committee



25941360.2



                                                              6
                           Case 20-10161        Doc 2     Filed 01/27/20      Page 7 of 14



         Note to Bankruptcy Rule 1015, joint administration expedites cases and reduces their overall

         cost:

                        Joint administration as distinguished from consolidation may
                        include combining the estates by using a single docket for the
                        matters occurring in the administration, including the listing of
                        filed claims, the combining of notices to creditors of the different
                        estates, and the joint handling of other purely administrative
                        matters that may aid in expediting the cases and rendering the
                        process less costly.

         Fed. R. Bankr. P. 1015 (Committee Note, ¶ 4).

                 19.    Joint administration is warranted in these Cases because (i) the Debtors’ financial

         affairs and business operations are closely related and (ii) joint administration will ease the

         administrative burden on the Court and other parties in interest.

                 20.    The Debtors are affiliated entities. Debtors Legendary Baking, Legendary

         Holdings, Legendary California, and SVCC are wholly-owned subsidiaries of Debtor Blue

         Ribbon. All of the Debtors are under common management. The Debtors share many creditors

         and parties in interest. Joint administration will prevent duplicative efforts and unnecessary

         expenses, without any risk of prejudice to creditors, because the relief sought herein does not

         seek to consolidate the Debtors’ estates for substantive purposes.

                 21.    With five affiliated debtors, each with its own case docket, administering these

         Cases separately would result in duplicative pleadings, notices, orders, and other documents filed

         and served upon separate service lists. This unnecessary duplication would be costly and unduly

         burdensome for the estates and would not create any counterbalancing benefit for creditors.

                 22.    Separate administration would also tax the estates’ administration, diverting

         valuable resources away from substantive issues. In contrast, joint administration will permit the

         Clerk to use a single docket—that of American Blue Ribbon Holdings, LLC—for all of the



25941360.2



                                                           7
                           Case 20-10161         Doc 2     Filed 01/27/20     Page 8 of 14



         Cases and to combine notices to creditors and other parties in interest of the Debtors’ respective

         estates, eliminating the confusion and waste that would be caused by separate administration.

                 23.     Finally, separate administration of these Cases would likely confuse creditors. By

         jointly administering the estates, creditors and other parties in interest will receive notice of all

         matters involving all of the entities that are required to be served on such parties, thereby

         ensuring that creditors and other parties in interest are fully informed of all matters potentially

         affecting their rights. The Debtors request that the official caption to be used by all parties in all

         court filings in the jointly administered Cases be in the form set forth in paragraph 14 of this

         Motion. The Debtors submit that use of the simplified caption for all court filings will eliminate

         cumbersome and confusing procedures and ensure uniformity in filings.

                 24.     The relief requested herein is purely procedural and does not effectuate a

         substantive consolidation of the Debtors’ estates. Thus, there will be no prejudice to creditors or

         other parties in interest if these Cases are jointly administered. Indeed, the interests of all

         creditors will be served by the reduction in costs and administrative burdens resulting from joint

         administration.

                                                     V. NOTICE

                 25.     The Debtors will provide notice of this Motion to: (i) the U.S. Trustee; (ii) holders

         of the thirty (30) largest unsecured claims on a consolidated basis against the Debtors;

         (iii) Cannae Holdings, Inc.; and (iv) the Banks. As this Motion is seeking “first day” relief,

         within two business days of the hearing on this Motion, the Debtors will serve copies of this

         Motion and any order entered in respect to this Motion as required by Local Rule 9013-1(m). In

         light of the nature of the relief requested herein, the Debtors submit that no other or further

         notice is necessary.


25941360.2



                                                            8
                           Case 20-10161        Doc 2    Filed 01/27/20     Page 9 of 14



                                                VI. CONCLUSION

                WHEREFORE, for the reasons set forth herein and in the First Day Declaration, the

         Debtors respectfully request that this Court enter the Proposed Order, granting the relief

         requested in the Motion and such other and further relief as is just and proper.

         Dated: January 27, 2020          /s/ Ian J. Bambrick
                                          Michael R. Nestor, Esq. (DE Bar No. 3526)
                                          Robert F. Poppiti, Jr., Esq. (DE Bar No. 5052)
                                          Ian J. Bambrick, Esq. (DE Bar No. 5455)
                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, DE 19801
                                          Tel: (302) 571-6600
                                          Fax: (302) 571-1253

                                          and

                                          David A. Fidler, Esq.
                                          Jonathan M. Weiss, Esq.
                                          Sasha M. Gurvitz, Esq.
                                          KTBS LAW LLP, f/k/a Klee, Tuchin, Bogdanoff & Stern LLP
                                          1999 Avenue of the Stars, 39th Floor
                                          Los Angeles, CA 90067
                                          Tel: (310) 407-4023
                                          Fax: (310) 407-9090

                                          Proposed Counsel to Debtors and Debtors in Possession




25941360.2



                                                          9
             Case 20-10161   Doc 2   Filed 01/27/20   Page 10 of 14



                                 EXHIBIT A

                               Proposed Order




25941360.2
                             Case 20-10161           Doc 2      Filed 01/27/20        Page 11 of 14



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


         In re                                                        Chapter 11

         American Blue Ribbon Holdings, LLC,                          Case No.: 20-10161 (___)

                                   Debtor. 1

         In re                                                        Chapter 11

         Legendary Baking, LLC,                                       Case No.: 20-10162 (___)

                                   Debtor.

         In re                                                        Chapter 11

         Legendary Baking Holdings, LLC,                              Case No.: 20-10163 (___)

                                   Debtor.

         In re                                                        Chapter 11

         Legendary Baking of California, LLC,                         Case No.: 20-10164 (___)

                                   Debtor.

         In re                                                        Chapter 11

         SVCC, LLC,                                                   Case No.: 20-10165 (___)

                                   Debtor.

             ORDER AUTHORIZING AND DIRECTING THE JOINT ADMINISTRATION OF
               RELATED CHAPTER 11 CASES FOR PROCEDURAL PURPOSES ONLY

                 Upon the motion (the “Motion”)2 of American Blue Ribbon Holdings, LLC and its

         affiliated debtors and debtors in possession (the “Debtors”) in the above-captioned chapter 11



         1
             The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
             American Blue Ribbon Holdings, LLC (1224-Del.); Legendary Baking, LLC (2615-Del.); Legendary Baking
             Holdings, LLC (2790-Del.); Legendary Baking of California, LLC (1760-Del.); and SVCC, LLC (9984-Ariz.).
             The Debtors’ address is 3038 Sidco Drive, Nashville, TN 37204.
25941360.2
                            Case 20-10161           Doc 2      Filed 01/27/20        Page 12 of 14



         cases (the “Cases”) for entry of an order, pursuant to section 105(a) of title 11 of the United

         States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), Rule 1015(b) of the Federal Rules

         of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 1015-1 of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (“Local Rules”), authorizing and directing the joint administration of the Debtors’

         related chapter 11 Cases for procedural purposes only; and upon consideration of the First Day

         Declaration and the record of these Cases; and it appearing that the Court has jurisdiction to

         consider the Motion pursuant to 28 U.S.C. §§ 1334 and 157, and the Amended Standing Order of

         Reference from the United States District Court for the District of Delaware dated February 29,

         2012; and it appearing that the Motion is a core matter pursuant to 28 U.S.C. § 157(b)(2) and that

         the Court may enter a final order consistent with Article III of the United States Constitution; and

         it appearing that venue of these Cases and of the Motion is proper pursuant to 28 U.S.C. §§ 1408

         and 1409; and it appearing that due and adequate notice of the Motion has been given under the

         circumstances, and that no other or further notice need be given; and it appearing that the relief

         requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and other

         parties in interest; and after due deliberation, and good and sufficient cause appearing therefor, it

         is hereby

                 ORDERED, ADJUDGED, AND DECREED THAT:

                 1.       The Motion is GRANTED, as set forth herein.

                 2.       The Cases are hereby consolidated, for procedural purposes only, and shall be

         jointly administered by this Court. Nothing contained in this Order shall be deemed or construed

         as directing or otherwise effecting a substantive consolidation of the Debtors’ estates.


         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
25941360.2



                                                                 2
                                Case 20-10161           Doc 2      Filed 01/27/20        Page 13 of 14



                    3.       The caption of the jointly administered Cases shall read as follows:

                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


        In re                                                              Chapter 11

        AMERICAN BLUE RIBBON HOLDINGS, LLC,                                Case No.: 20-10161 (___)
        a Delaware limited liability company, et al.,1
                                                                           (Jointly Administered)
                                     Debtors.


         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                American Blue Ribbon Holdings, LLC (1224-Del.); Legendary Baking, LLC (2615-Del.); Legendary Baking
                Holdings, LLC (2790-Del.); Legendary Baking of California, LLC (1760-Del.); and SVCC, LLC (9984-Ariz.).
                The Debtors’ address is 3038 Sidco Drive, Nashville, TN 37204.

                    4.       The foregoing caption shall satisfy the requirements of section 342(c)(1) of the

         Bankruptcy Code.

                    5.       All original court filings shall be captioned as set forth immediately above, and all

         original docket entries shall be made in the case of American Blue Ribbon Holdings, LLC, Case

         No. 20-10161 (___).

                    6.       The Clerk of this Court shall make a notation substantially similar to the

         following on the docket of each Debtor:

                             An order has been entered in this case directing the joint
                             administration of the chapter 11 cases of American Blue Ribbon
                             Holdings, LLC, Legendary Baking, LLC, Legendary Baking
                             Holdings, LLC, Legendary Baking of California, LLC, and
                             SVCC, LLC. The docket in the chapter 11 case of American Blue
                             Ribbon Holdings, LLC, Case No. 20-10161 (___), should be
                             consulted for all matters affecting this case.

                    7.       The Clerk of the Court shall maintain a single docket and file under the case

         number assigned to American Blue Ribbon Holdings, LLC, which shall be the docket and file for

         all of the Cases.


25941360.2



                                                                     3
                          Case 20-10161        Doc 2    Filed 01/27/20       Page 14 of 14



                8.      This Order shall be without prejudice to the rights of the Debtors to seek entry of

         an order substantively consolidating the Debtors’ respective estates.

                9.      The Court retains jurisdiction and power with respect to all matters arising from

         or related to the implementation or interpretation of this Order.



         Dated: Wilmington, Delaware
                ____________, 2020
                                                       _____________________________________
                                                       Honorable
                                                       United States Bankruptcy Judge




25941360.2



                                                          4
